ALPINE AUTO BROKERS, INC. 749 So. State Street Salt Lake City, Utah 84111 September 16, 2015 Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 Attn: Jacqueline Kaufman Re:Alpine Auto Brokers, Inc. Registration Statement on Form S-1 (Filed May 14, 2015) File No. 333-204161 Dear Ms. Kaufman: Alpine Auto Brokers, Inc., (“Alpine” and the “Company”) hereby requests acceleration of effectiveness of the above referenced S-1 Registration Statement in accordance with Rule 461 under the Securities Act of 1933. We are requesting effectiveness as of 4:00 P.M. EST on Monday, September 21, 2015, or as soon there after as practical. In conjunction with this request for acceleration of the effective date of the above referenced registration statement, we acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve us from our full responsibility for the adequacy and accuracy of the disclosure in the filing; and · we may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Additionally, the management of Alpine acknowledges that the Company is responsible for the adequacy and accuracy of the disclosure in our filings with the SEC. We understand that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings. We also understand that Alpine may not assert staff comments as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws of the United States. If you have any questions or need any information to grant effectiveness, please advise. Thank you for your assistance. Sincerely, Alpine Auto Brokers, Inc. /s/Jason E. Wilkinson Chief Executive Officer
